TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED FEBRUARY 15, 2013



                                        NO. 03-11-00831-CR


                                       Ex parte Safiq Karedia




            APPEAL FROM 147TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                    AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being considered, it

is the opinion of this Court that there was no error in the trial court’s judgment: IT IS ORDERED,

that the judgment of the trial court is in all things affirmed; that the appellant pay all costs relating

to this appeal; and that this decision be certified below for observance.